SURROGATE'S COURPROF THE STATE DPNEMYORACUMent 1-5 Filed ARéAy:UUBEELISATEACHMAN, ESQ.
COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY a lelletr |
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE ola TA
GENGER, * ‘a ae

Index # 2008-001 7/E
Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER
THE AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

 

That on January 5, 2018 at 02:29 PM at New York County Surrogate’s Court
MISCELLANE NUS DEPT.

C/O THE TRUMP GROUP ong

400 PARK AVENUE JAN 11 7018

19TH FLOOR vay gs

NEW YORK, NY10022 chen iWeD

 

 

 

deponent served the within MISCELLANEOUS CITATION on TRANS-RESOURCES, INC. therein named,

CORPORATION a DOMESTIC corporation by delivering thereat a true copy of each to "JANE SMITH” personally, deponent knew
said corporation so served to be the corporation described in said MISCELLANEOUS CITATION as TRANS-
RESOURCES, INC. and knew said individual to be AUTHORIZED to accept thereof.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 43 5'4 140

 

 

 

 

 

 

 

 

 

 

PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES

    
 

Sworn to me on: January 8, 2018

 

 

VINETTA BREWER hd
ork Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 | No. 4949206 : .

Qualified In New York County Qualified in New York*€6unty Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686113

JOSEPH KNIGHT _BALPH J MULLEN
Notary Public, State of New York ™ Notary Public, State g

    
   

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COURROF THE SPATE SIPONEMYORRCUMent 1-5 Filed A®éRiey: UUBAGELISATBACHMAN, ESQ.
COUNTY OF NEW YORK

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY 0 E (> ) A
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE ; '

GENGER, *

 

Index # 2008-0017/E
Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on January 5, 2018 at 02:29 PM at

C/O THE TRUMP GROUP
400 PARK AVENUE

19TH FLOOR

NEW YORK, NY 10022

deponent served the within MISCELLANEOUS CITATION on NEW TR EQUITY Il, LLC therein named.
BY LEAVING A TRUE COPY WITH "JANE SMITH", BEING AUTHORIZED TO ACCEPT LEGAL PAPERS STATED.
Deponent further states that he describes the person actually served as follows:
Sex Skin Cotor Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 43 5'4 140

 

 

 

 

 

 

 

 

 

 

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES
PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

      
  
     

   

te’s Court
ork County Surrogal
MH SCELLANEOUS DEPT.

JAN 11 2058
‘ FILED

Clerk___——

me

 

   
   

Sworn to me on: January 8, 2018

  

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State f New¥ork Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 4949206 : .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686113

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COUR®S5F THE SPARE DP NEW OoRRCUMent 1-5 Filed AROARY:2JUBAGELASal BACHMAN, ESQ.
COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY

a ORIGINAL

 

TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE

Index # 2008-001 7/E
Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on January 5, 2018 at 02:29 PM at

C/O THE TRUMP GROUP
400 PARK AVENUE

19TH FLOOR

NEW YORK, NY 10022

deponent served the within MISCELLANEOUS CITATION on NEW TR EQUITY |, LLC therein named.
BY LEAVING A TRUE COPY WITH "JANE SMITH", BEING AUTHORIZED TO ACCEPT LEGAL PAPERS STATED.
Deponent further states that he describes the person actually served as follows:
Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 43 5'4 140

 

 

 

 

 

 

 

 

 

 

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES
PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

 

 

 

 

 

  
   

 

  
    

New York County Surrogate's Court
MISCELLANEOUS DEPT.
JAN 11 2048
rFiLED
Clerk
Sworn to me on: January 8, 2018
JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER
Notary Public, State of New York Notary Public, State 6 ork Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 4949206 . .
Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686113

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COURPOF THE SPATE DPNEWORRCUMent 1-5 Filed ARdAty:-IUBAGELISATBACHMAN, ESQ.

COUNTY OF NEW YORK
ADIOINA
JRIGINAL

Index # 2008-001 7/E
Court Date February 6, 2018

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE
GENGER, *

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on January 5, 2018 at 02:29 PM at

C/O THE TRUMP GROUP
400 PARK AVENUE

19TH FLOOR

NEW YORK, NY 10022

deponent served the within MISCELLANEOUS CITATION on TR INVESTORS, LLC therein named.
BY LEAVING A TRUE COPY WITH "JANE SMITH", BEING AUTHORIZED TO ACCEPT LEGAL PAPERS STATED.
Deponent further states that he describes the person actually served as follows:
Skin Color
WHITE

Hair Color
BLONDE

Sex

FEMALE

Weight (Approx)
140

Age (Approx.)
43

Height (Approx. )
5'4

 

 

 

 

 

 

 

 

 

 

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES
PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

    
  

 

New York County Su ,
MISCELLANEOUS scam"

JAN 11 nig

Fivic
Clerk sicD

 

   

  

 

Sworn to me on: January 8, OWL at .
JOSEPH KNIGHT -“RALPH J MULLEN

Notary Public, State of New York
No. 01KN6178241
Qualified In New York County

   

Notary Public, State
No. 01MU6238632
Qualified in New York County

VINETTA BREWER

Notary Public, State of New York

No, 4949206
Qualified in Bronx County

Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019

CHRISTOPHER J. KLEIN

License #: 1188546
Invoice #: 686113

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COUR BSF THE -STATESINEMHYORRCUMeNt 1-5 Filed Aféay:UUBEGELISATEACHMAN, ESQ.
COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE
GENGER, *

 

Index # 2008-001 7/E
Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on January 5, 2018 at 02:29 PM at

C/O THE TRUMP GROUP
400 PARK AVENUE

19TH FLOOR

NEW YORK, NY 10022

deponent served the within MISCELLANEOUS CITATION on GLENCLOVA INVESTMENT COMPANY therein named.
BY LEAVING A TRUE COPY WITH "JANE SMITH", BEING AUTHORIZED TO ACCEPT LEGAL PAPERS STATED.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 43 5'4 140

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES
PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

   
    

  

New York County Sui y
MISCELLANEOUS ep

JAN TY 201g

       
 

Sworn to me on: January 8, 2018

   

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

  

Notary Public, State of New York Notary Public, St4 bw York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU62386: No. 4949206 . .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686113

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COURPS THE STAT EOP NEW drRcument 1-5 Filed ,A0R) 9 URRAP fal BacHMAN, ESQ.
COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE
GENGER, *

 

Index # 2008-0017/E
Court Date February 6, 2018

Mail Date December 29, 2017
AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on December 29, 2017 at a regular depository maintained by the United States Post Office deponent mailed a copy of
the MISCELLANEOUS CITATION to ARIE GENGER at

17001 COLLINS AVENUE
SUNNY ISLES BEACH, FL 33160

Copy was mailed CERTIFIED MAIL-RETURN RECEIPT REQUESTED, RECEIPT #000002888896 and was marked
personal & confidential and not indicating on the outside thereof, by return address or otherwise that said notice is from an
attorney or concerns an action against the person to be served.

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES

      
  
   

 

T New vor County Sunogate’
MISCELLANEOUS Dee”

JAN F 1 veg

FRED
Clerk

 

 
 

Sworn to me on: January 9, 2018

 

JOSEPH KNIGHT RALPH J MULLEN Vl A BREWER ———
Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN

No. 01KN6178241 No. 01MU6238632 No. 4949206 : .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #. 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686112

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COURPSSF FHE SYA ESP MEW drecument 1-5 Filed 202419 URRAF Lig! BACHMAN, ESQ.
COUNTY OF NEW YORK

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY wd i fom Pad FE
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE Ji i ii ¥ 1
GENGER, * —_

 

Index # 2008-0017/E
Court Date February 6, 2018

Mail Date December 29, 2017
AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on December 29, 2017 at a regular depository maintained by the United States Post Office deponent mailed a copy of
the MISCELLANEOUS CITATION to ARNOLD BROSERR at

5371 FISHER ISLAND DRIVE
MIAMI BEACH, FL 33109

Copy was mailed CERTIFIED MAIL-RETURN RECEIPT REQUESTED, RECEIPT #000002888889 and was marked
personal & confidential and not indicating on the outside thereof, by return address or otherwise that said notice is from an
attorney or concerns an action against the person to be served.

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES

 

Sworn to me on: January 9, 2018

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 4949206 ‘ .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686115

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
SURROGATE'S COURPS5F FE STAR ESGP MEW drecUment 1-5 Filed YOR 9  iReae SO! BacHMAN, ESQ.

COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE
GENGER, *

 

Index # 2008-0017/E
Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES AT 14-22 150TH STREET
APT 2F, WHITESTONE, NY 11357

That on January 5, 2018 at 01:50 PM at

C/O KELLEY DRYE & WARREN LLP

ATTN: JOHN DELLA PORTAS

101 PARK AVENUE, 27TH FL

NEW YORK, NY 10178

deponent served the within MISCELLANEOUS CITATION on SAGI CENTER 1993 TRUST therein named.

BY LEAVING A TRUE COPY WITH PAUL OSTENSEN, LEGAL CLERK, BEING AUTHORIZED TO ACCEPT LEGAL
PAPERS STATED.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLONDE 45 6'2 210

 

 

 

 

 

 

 

 

 

 

“AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES

 

 

Sworn to me on: January 9, 2018 /|

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER ”

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 4949206 : .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #. 1188546
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686117

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
